 Case 2:19-cv-00974-JS-GRB Document 12 Filed 06/11/19 Page 1 of 2 PageID #: 44




                                            June 11, 2019

VIA CM/ECF FILING

Hon. Joanna Seybert
United States District Judge
Eastern District of New York
Alfonse M. D’Amato Federal Building
United States District Court
100 Federal Plaza
Central Islip, NY 11722

       Re:     Ricardo Sibrian, individually and on behalf of others similarly situated, v. Cento
               Fine Foods, Inc., No. 2:19-cv-00974-JS-GRB

Dear Judge Seybert:

        This firm represents Defendant Cento Fine Foods, Inc. (“Cento” or “Defendant”) in the above
captioned matter. I write in response and opposition to Plaintiff’s letter, dated June 10, 2019,
requesting an extension of time in which to file his Amended Complaint. As an initial matter, Plaintiff
filed his Complaint in this action on February 19, 2019. It was not served until his 90 day service
window was nearly complete. On May 23, 2019, Defendant timely filed its Pre-Rule 12 Motion
Letter and Request for Pre-Motion Conference with your Honor and simultaneously served a draft
Motion for Sanctions for Frivolous Pleading pursuant to Rule 11 on Plaintiff’s counsel. In response
to Defendant’s pre-motion request for conference, on May 30, 2019, Plaintiff filed a letter with the
Court conveying his intention to amend the Complaint as a matter of course and to do so by June 14,
2019. Plaintiff now asks for an extension of his previously requested deadline and offers no
explanation that merits such an adjournment.

        Plaintiff’s assertion that he only recently became aware of documents that were provided to
him by Defendant has no bearing on whether he can properly allege a claim for relief. Plaintiff has
had months to develop his claim for relief. The mere fact that Defendant presented Plaintiff with
evidence that directly contradicts and defeats his allegations is not a good faith reason for delaying
this case further. Moreover, Defendant’s service of a Rule 11 motion has no connection to whether
a healthy complaint can be plausibly alleged. Plaintiff’s last minute realization and scramble to find
any evidence or facts that support his case is not good grounds for extending deadlines of an already
elongated case track.
 Case 2:19-cv-00974-JS-GRB Document 12 Filed 06/11/19 Page 2 of 2 PageID #: 45




_________________
[June 11, 2019 –Letter to the Hon. Joanna Seybert]
Page 2



        Further, the fact that the national news media has reported on Plaintiff’s unsupported
allegations contained in the original Complaint continues to harm Cento’s reputation. Cento is a
proud company with a spotless record of food safety, quality, and traceability. Allowing this case to
drag along while Plaintiff searches for evidence to support these allegations causes irreparable harm
to Cento’s standing with the consumer public. Cento asks only that Plaintiff’s needless request for
extension be denied so it can expeditiously present its defense to this Court and the public.


                                                     /s/ Erin R. Conway
                                                     AMIN TALATI UPADHYE, LLP
                                                     Erin R. Conway
                                                     E.D.N.Y. Bar Code: EC2492
                                                     Daniel S. Tyler (Pro Hac Vice forthcoming)
                                                     100 South Wacker Drive, Suite 2000
                                                     Chicago, IL 60606
                                                     (312) 784-1061 (direct)
                                                     Erin@amintalati.com
                                                     Daniel@amintalati.com
